Citation Nr: 1517585	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-18 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for lumbar spine asymmetrical disc space narrowing, previously rated as strain with degenerative changes (lumbar spine disability).

2.  Entitlement to a rating greater than 20 percent for left ankle residual strain with degenerative changes, status post arthroscopic and reconstruction (left ankle disability).

3.  Entitlement to a rating greater than 20 percent for right ankle residuals, status post arthroscopic and surgical repair of Brevis tear and ligament repair (right ankle disability).  

4.  Entitlement to an increased rating for left ankle surgical scarring, evaluated as 10 percent disabling from March 28, 2007 and as 20 percent from October 23, 2008.

5.  Entitlement to an increased rating for right ankle surgical scarring, evaluated as 10 percent disabling from January 17, 2008 and as 20 percent from October 23, 2008.  

6.  Entitlement to a rating greater than 10 percent for left wrist strain with ganglion (left wrist disability).

7.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.  

8.  Entitlement to service connection for bilateral hearing loss.  

9.  Entitlement to service connection for a head injury with headaches claimed as due to multiple blackouts.  

10.  Entitlement to service connection for dizzy spells.

11.  Entitlement to service connection for residuals of a chin injury.

12.  Entitlement to service connection for chronic memory loss.  

13.  Entitlement to service connection for right lower extremity osteomyelitis with fever.

14.  Entitlement to service connection for erectile dysfunction.

15.  Entitlement to service connection for an intestinal disorder.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 6, 2008.

17.  Entitlement to TDIU for the period from October 24, 2008 to March 11, 2012.

18.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with psychotic disorder, evaluated as 70 percent disabling from October 31, 2006 and as 100 percent from March 12, 2012.

19.  Entitlement to an effective date prior to March 12, 2012 for an award of special monthly compensation (SMC) at the housebound rate.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In April 2007, the RO denied service connection for PTSD and the Veteran perfected an appeal of this issue.  In September 2014, the RO granted service connection for PTSD with psychotic disorder and this issue is resolved.  

In June 2008, the RO also denied service connection for tinnitus and reduced the rating for acne vulgaris to zero percent from February 14, 2008.  The Veteran disagreed with these decisions.  In April 2010, the RO granted service connection for tinnitus and restored the 10 percent rating for acne vulgaris effective February 14, 2008.  These issues are resolved.  

In February 2013, the RO denied service connection for a liver condition.  The Veteran disagreed with the decision.  In July 2013, the Veteran withdrew this issue.
The issues remaining for consideration are listed above.  The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to increased ratings for a lumbar spine disability, left ankle disability, right ankle disability, left wrist disability, and surgical scarring of the right and left ankles; entitlement to service connection for bilateral hearing loss, residuals of a head injury, chin injury, dizzy spells, chronic memory loss, erectile dysfunction, and intestinal disorder; entitlement to TDIU for the period from October 24, 2008 to March 11, 2012; entitlement to an increased initial rating for PTSD; and entitlement to an earlier effective date for SMC at the housebound rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2005, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period.  

2.  Evidence associated with the record since the October 2005 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of service connection for bilateral hearing loss.  

3.  The Veteran was diagnosed with possible osteomyelitis of the right fibula; a confirmed diagnosis of osteomyelitis is not shown.  

4.  The Veteran met the schedular requirements for TDIU prior to February 6, 2008; however, evidence of record shows that he was capable of obtaining and maintaining gainful employment prior to that date.  
	



CONCLUSIONS OF LAW

1.  The October 2005 rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Right lower extremity osteomyelitis with fevers was not incurred or aggravated during active military service and is not secondary to service-connected right ankle disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  

4.  For the period prior to February 6, 2008, the criteria for an award of TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By letters dated in January 2008, March 2008, June 2008, July 2008 and August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  These letters provided notice of how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and Social Security Administration (SSA) records.  The Veteran has not identified additional relevant evidence that needs to be obtained.  The Board acknowledges that the Veteran was not provided a specific examination during the appeal period to address claimed osteomyelitis.  As discussed below, osteomyelitis was previously ruled out by diagnostic testing.  Additional examination is not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2014).  

Analysis

New and material evidence

In October 2005, the RO denied service connection for bilateral hearing loss essentially based on a finding that the Veteran did not have a hearing loss disability for VA purposes and evidence did not show hearing loss incurred in or caused by service.  The Veteran did not appeal this decision or submit new and material evidence within the one year appeal period.  The decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In March 2007, the Veteran requested to reopen his claim.  In June 2008, the RO denied service connection for bilateral hearing loss because new and material evidence had not been submitted.  The Veteran disagreed with the decision and perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Relevant evidence at the time of the October 2005 decision included service treatment records and the Veteran's pre-discharge VA audiometric examination.  Both were negative for any evidence of a hearing loss disability for VA purposes.  The VA examination stated that the Veteran presented with normal hearing.   

Since the final October 2005 decision, a significant amount of evidence has been added to the record.  This includes a February 2008 VA ear, nose and throat consult which notes the Veteran's complaints that a jet taxied by his left ear in service when he was not wearing hearing protection and that he has experienced hearing loss since.  Audiogram showed mild high frequency sensorineural hearing loss on the right and mild sloping to moderate primarily sensorineural hearing loss on the left.  Assessment was noise-induced sensorineural hearing loss left greater than right.  

This evidence is new as it was not previously considered.  It is also material in that it suggests the Veteran currently has hearing loss related to noise exposure.  Thus, the claim is reopened.  See Shade.

Service connection for right lower extremity osteomyelitis

In September 2008, the RO denied service connection for osteomyelitis, right tip of right tibia with fevers.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 
38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.

Service treatment records show that the Veteran underwent right ankle surgery in March 2005.  On VA examination in September 2006, the Veteran reported that the right ankle was still not healed and he had an open wound of the right lateral ankle for eight weeks after surgery.  The examiner stated that x-rays would be taken to rule out any bony involvement, but at the present time, there was no indication of any type of deep infection in the right ankle lateral malleolus or soft tissue.  Following x-rays, the examiner added an additional diagnosis.  Specifically, osteomyelitis, possible, right tip of the right fibula.  

The Veteran underwent three phase bone imaging in July 2008.  The scan was abnormal and the findings suggested possible low-grade chronic osteomyelitis at the distal tip of the right fibula, since the Veteran stated he had a diagnosis of osteomyelitis in 2006.  This could also represent abnormal bone remodeling at the avulsion fracture site at the distal tip of the right fibula.  The Veteran was scheduled for an indium-111 leukocyte scan, which was negative and showed no evidence of active osteomyelitis or recent avulsion fracture of the distal right fibula.  

On VA examination in January 2010, the Veteran reported that the ankle wounds were still periodically open and he got on and off fevers from secondary infections.  On physical examination, the right lateral ankle scar was not infected.  

The Board acknowledges that the Veteran had delayed healing following his in-service right ankle surgery and any osteomyelitis is arguably related to such.  In reviewing the record, however, medical evidence shows he was diagnosed with possible osteomyelitis.  This was subsequently ruled out on a more specific scan and outpatient records do not show treatment related to secondary infection of the right ankle.  Without a confirmed diagnosis of osteomyelitis, service connection cannot be established.  See Brammer.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

TDIU prior to February 6, 2008

In September 2008, the RO denied entitlement to a TDIU.  The Veteran disagreed with the decision and perfected this appeal.  In September 2014, the RO granted TDIU effective February 6, 2008 to October 23, 2008, which was considered a partial grant of the benefit sought on appeal.  The period prior to February 6, 2008 was addressed in the December 2014 supplemental statement of the case.  

A claim for TDIU was arguably pending as part of the claims for increase received March 28, 2007.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran met the schedular requirements for TDIU as of October 31, 2006.  The Veteran submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in August 2009.  At that time, he reported sporadic employment since November 2004 and that he last worked full-time February 5, 2008.  He further indicated that he became too disabled to work as of February 5, 2008.  Information from his employer indicates that the Veteran last worked in February 2008 as a laborer/painter and that he was terminated for not being productive.  No concessions were made as a result of disability.   

SSA records show disability beginning February 5, 2008 based on a primary diagnosis of bilateral ankle fracture.  

The Board notes that the claims folder contains multiple opinions addressing employability subsequent to February 6, 2008.  Given that this decision is limited to the period prior, it is not necessary to discuss those at this time.  

The Board acknowledges that the Veteran's employment prior to February 6, 2008 was intermittent.  The question in a claim of entitlement to TDIU, however, is whether a Veteran is capable of performing the physical and mental acts required by employment and not whether a Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The overall evidence shows that the Veteran was capable of obtaining and maintaining substantially gainful employment prior to February 6, 2008.  By his own admission, the Veteran was able to work until that time.  Accordingly, TDIU is denied prior to that date.  The appeal regarding entitlement to TDIU from October 23, 2008 will be discussed in the remand section below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.  

Service connection for right lower extremity osteomyelitis with fevers is denied.  

Entitlement to TDIU for the period prior to February 6, 2008 is denied.  


REMAND

As to all issues remanded herein, updated VA records should be obtained.  38 C.F.R. § 3.159(c)(2).

Increased ratings

The Veteran perfected an appeal regarding the ratings assigned for a lumbar spine disability, left ankle disability, right ankle disability, left wrist disability, and surgical scarring of the left and right ankles.  

In an October 2014 deferred rating, the RO requested that examinations be scheduled to evaluate the above listed disabilities.  Information in the claims folder indicates that the Veteran failed to report for examinations scheduled in November 2014.  

In November 2014, the RO sent the Veteran a letter notifying him that VA examinations were being scheduled.  This letter was sent to an address in Scottsdale, Arizona.  In reviewing the record, it is unclear what address the actual examination notification letters were sent to.  Recent correspondence suggests the Veteran changed his address.  A January 2015 VA Form 20-572, Request for Change of Address/Cancellation of Direct Deposit, lists a different address in Scottsdale, Arizona.  Correspondence from the Veteran's attorney received in February 2015 lists a new address in Phoenix, Arizona.

Given information suggesting a change of address in close proximity to the requested examinations and considering the lack of documentation as to what address the notification letters were sent to, the Board finds that the examinations should be rescheduled and the Veteran given another opportunity to report.  

Additionally, the Board notes that the Veteran most recently underwent a VA examination to determine the severity of his orthopedic disabilities in January 2010.  The examiner indicated that the Veteran was very difficult to properly evaluate.  It appears the Veteran was either unwilling or unable to participate in range of motion testing and the report does not include findings adequate for rating purposes.  The Veteran is reminded of his duty to cooperate with VA examinations.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street).

Service connection

	Bilateral hearing loss

Having reopened the claim, the Board finds that further development is required.  That is, evidence of record suggests noise-induced hearing loss and a VA examination is needed.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

	Residuals of a chin injury, head injury, dizzy spells, and chronic memory loss

In September 2008, the RO denied service connection for residuals of a chin injury, for a head injury with headaches claimed as due to multiple blackouts as a result of heat and cold exposure, for dizzy spells, and for chronic memory loss.  The Veteran disagreed with these issues and perfected this appeal.  

Initially, the Board notes that VA records make multiple references to the Veteran having served in Iraq and being in an IED explosion resulting in traumatic brain injury (TBI).  Service personnel records do not show any service in Iraq.  A July 2008 VA record indicates that the Veteran revealed he had been untruthful to his medical providers and that he never served in combat in Iraq.  

Nonetheless, service treatment records show the Veteran was seen in January 2003 for complaints of blacking out and busting his bottom lip open.  He reported a history of problems with being dizzy and that he had a headache 2-3 days ago.  He denied a history of previous head injury.  Objectively, there was a 1.5 to 2 inch laceration that required sutures.  Assessment was syncope.  On pre-discharge audiometric examination in February 2005, the Veteran reported a few episodes of dizziness or blacking out.  He stated that there were four or five episodes in the last four years.

In a May 2008 statement, the Veteran reported that he blacked out multiple times and in one incident woke up on the ground with blood on his neck and face.  He said he had stitches but no diagnosis.  He reported daily headaches, migraines once or twice a month, chronic dizzy spells and chronic memory loss.  

The September 2013 VA PTSD examination shows mild memory loss as a symptom associated with service-connected PTSD.  On review, it is unclear whether the Veteran has a separate disorder manifested by chronic memory loss.  

Considering the complaints and findings during service, as well as the Veteran's current contentions, the Board finds that the requirements for a VA examination are met.  See 38 C.F.R. § 3.159(c)(4); McLendon. 

	Erectile dysfunction

In September 2008, the RO denied service connection for erectile dysfunction, to include as secondary to PTSD.  The Veteran disagreed and perfected this appeal.  

The Veteran underwent a VA endocrinology consult in April 2014.  The physician stated that the Veteran was overweight and takes narcotics, both of which suppress the androgen axis by lowering LH.  If he could lose weight and taper off narcotics then it was very likely his LH would improve and his endogenous androgen production would improve.  The physician further stated that the Veteran had suboptimal androgen and erectile dysfunction, but not because there was anything wrong with his underlying androgen axis.  It was because his suboptimal health was suppressing his normal systems.  

The Board acknowledges that the Veteran originally claimed service connection for erectile dysfunction as a direct service-connected disability and possibly secondary to a mental condition or PTSD.  The Veteran, however, is service-connected for multiple disabilities and takes numerous medications, to include narcotics.  Given the medical evidence indicating his suboptimal health and medication usage are contributing to his erectile dysfunction, the Board finds that a VA examination is needed.  See 38 C.F.R. § 3.159(c)(4); McLendon.

	Intestinal disorder

In September 2008, the RO denied service connection for intestinal problems, claimed as gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, and irritable bowel.  The Veteran disagreed and perfected this appeal.  

A July 2014 deferral indicates that the Veteran claimed GERD due to PTSD and since PTSD had been granted, a medical opinion was needed.  An October 2014 deferral requests that the examination be scheduled.  Information in the claims folder indicates that the Veteran failed to report.  As set forth above, there is concern as to whether the Veteran received notification of the scheduled examination.  Accordingly, the examination should be rescheduled.  

The Board further notes that there is medical evidence of record suggesting a possible relationship between GERD and PTSD.  That is, an August 2008 VA record notes a recent exacerbation of GERD questionably related to stress.  

TDIU from October 24, 2008 to March 11, 2012

The RO granted TDIU from February 6, 2008 to October 23, 2008.  As of October 23, 2008, the RO determined the issue was moot because a 100 percent combined schedular rating was in effect.  

In June 1999, VA's Office of General Counsel (OGC) issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, the opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim. 

In Bradley v. Peake, the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In view of Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009, the VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

Effective March 12, 2012, the Veteran was awarded a 100 percent rating for PTSD and SMC at the housebound rate.  Thus, the TDIU claim is moot from that date.  The issue of entitlement to TDIU for the period from October 24, 2008 to March 11, 2012 remains for consideration and must be adjudicated.  The Board further notes that this issue is arguably inextricably intertwined with the PTSD rating issue remanded below and may be rendered moot depending on its outcome.  See Harris v. Derwinski, 2 Vet. App. 180 (1991).

Increased rating for PTSD and effective date for SMC at the housebound rate

In September 2014, the RO granted service connection for PTSD with psychotic disorder and assigned a 70 percent rating from October 31, 2006 and a 100 percent rating from March 12, 2012.  The RO also granted entitlement to SMC at the housebound rate effective March 12, 2012.  

The VBMS folder contains correspondence from the Veteran's attorney received in November 2014 wherein he disagreed with the above issues.  Accordingly, a remand is needed so that a statement of the case can be furnished.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the VA Medical Center in Tucson, Arizona for the period from December 2014 to the present.  

2.  Confirm the Veteran's current mailing address.  All efforts to obtain this information should be documented in the claims folder.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of service-connected lumbar spine disability.  The claims folder, and any relevant electronic records, must be available for review.  In accordance with the latest worksheet for rating spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his lumbar spine disability.  A complete rationale for any opinion expressed must be provided.  

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of service-connected left and right ankle disabilities.  The claims folder, and any relevant electronic records, must be available for review.  In accordance with the latest worksheet for rating ankle disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of right and left ankle disabilities.  A complete rationale for any opinion expressed must be provided.  

5.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of service-connected surgical scarring of the left and right ankles.  The claims folder, and any relevant electronic records, must be available for review.  In accordance with the latest worksheet for rating scars, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of surgical scarring.  A complete rationale for any opinion expressed must be provided.  

6.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of service-connected left wrist strain with ganglion.  The claims folder, and any relevant electronic records, must be available for review.  In accordance with the latest worksheet for rating wrist disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his left wrist disability.  A complete rationale for any opinion expressed must be provided.  

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed bilateral hearing loss.  The claims folder, and any relevant electronic records, must be available for review.  

If the Veteran is shown to have a hearing loss disability for VA purposes, see 38 C.F.R. § 3.385 (2014), the examiner should provide an opinion as to whether it is at least as likely as not related to active service or events therein, to include noise exposure.  The examiner is advised that the Veteran is competent to describe his in-service noise exposures.  If there is a medical basis to doubt the history as reported, the examiner should so state.  A complete rationale for any opinion expressed must be provided.  

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of chin injury and claimed head injury with headaches, dizzy spells and chronic memory loss.  The claims folder, and any relevant electronic records, must be available for review.  

The examiner is asked to identify whether the Veteran has any residuals of the January 2003 lower lip/chin laceration.  

Additionally, the examiner is requested to state whether there are any residuals of claimed head injuries, to include headaches, dizzy spells or chronic memory loss.  In making this determination, the examiner is requested to consider the September 2013 PTSD examination indicating mild memory loss as a symptom of PTSD.  

The examiner is further advised that the Veteran did not serve in Iraq and did not suffer a TBI as a result of an IED explosion.  The Veteran, however, is competent to report episodes of dizziness and blacking out during service and this is documented in the January 2003 service treatment record.  If there is a medical basis to doubt the overall history as reported by the Veteran, the examiner should so state.  

If the Veteran is diagnosed with residuals of a head injury or any other disorder manifested by headaches, dizzy spells, and/or chronic memory loss, the examiner should provide an opinion as to whether it is at least as likely as not related to active military service or events therein.  A complete rationale for any opinion expressed must be provided.  

9.  Schedule the Veteran for a VA examination to determine the nature and etiology of erectile dysfunction.  The claims folder, and any relevant electronic records, must be available for review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is related to active military service or events therein.  

If the disability is not found to be related to service, the examiner should provide an opinion as to whether it is at least as likely as not proximately due to or aggravated by any of his service-connected disabilities or medication taken for such disabilities.  If aggravation is found, the examiner should provide the baseline level of disability.  A complete rationale for any opinion expressed must be provided.  

10.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed intestinal disorders.  The claims folder, and any relevant electronic records, must be available for review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's GERD or other diagnosed intestinal disorder is related to active service or events therein.  

If the disability is not found to be related to service, the examiner should provide an opinion as to whether it is at least as likely as not proximately due to or aggravated by service-connected PTSD.  If aggravation is found, the examiner should provide the baseline level of disability.  A complete rationale for any opinion expressed must be provided.  

11.  The Veteran is notified that it is his responsibility to report for any scheduled examination or testing and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

12.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the remaining appeal issues.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  

13.  Issue a statement of the case addressing the following issues: (a) entitlement to an initial increased rating for PTSD, rated as 70 percent from October 31, 2006 and as 100 percent from March 12, 2012; and (b) entitlement to an effective date prior to March 12, 2012 for an award of SMC at the housebound rate.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the issues should they be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


